 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe salaried clericals worked in the main office building.The Em-ployer now contends that salaried and hourly paid clerical employeeswork together in the same departments and that many of the jobs per-formed by salaried clericals are now also performed by the hourlypaid clerks. It therefore urges that only a single unit of all clericalemployees be found appropriate.We find that the salaried clerks can be represented apart from theother clericals either because (a) as asserted by the Petitioner and theIntervenor, they are the only office clerical employees, or (b) assumingarguendothat, as contended by the Employer, all the clerks now havesimilar interests, the salaried clerks are the residual, unrepresentedpart of that broader clerical unit .2We find that all salaried clerical and technical employees 3 at theEmployer's Niagara, Globar, and Wheatfield, New York, plants, ex-cluding all production and maintenance employees, hourly paid cleri-cal employees, confidential and professional employees, and employeesexempt under the Fair Labor Standards Act as managerial employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.'[Text of Direction of Election omitted from publication.]2 'Westinghouse Electric Corporation (Elevator Division),112 NLRB 590.3There is apparently no dispute as to the inclusion of technical employees in the eventthe Board finds that the requested clericals may function separately from the otherclericals.The parties stipulated to include time-study technicians and employees paid ona semimonthly(salary)basis at the Employer's ceramic fibre project.'The parties stipulated'to exclude,as confidential employees,13 secretaries to theexecutive group of the Corporation, 25 secretaries to the branch managers,superintendents,and vice presidents,5 clerical employees in the office of the director of industrial relations,7 clerical employees in the office of the director of industrial relations-bonded abrasivesdivision,1 secretary to members of the Employer's negotiating committee,1 secretary tothe staff assistant in the office of the president,the receptionist,the file clerk who handlesthe central files for the executive group, and the secretary in the office of the director ofmanufacturing.The parties agreed to exclude chemists,the job analyst, the x-ray tech-nician, and nurses as professional employees.The parties also stipulated to exclude thesenior time-study technician as a supervisor and the office maintenance men as guards.Further, the parties stipulated to exclude six production management trainees, salestrainees,employees at the Employer'sBuffalo Avenue residence,and the fire inspector asthey do not perform any clerical functions.American Tobacco Company, IncorporatedandLocal Union 369,International Brotherhood of Electrical Workers,AFL-CIO.Petitioner.Case No. 9-RC-2656. January 23, 1,956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William G. Wilkerson, hear-115 NLRB No. 34. -AMERICAN TOBACCO COMPANY, INCORPORATED219ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of 2 maintenance electricians and anelectrician helper at the Employer's Louisville plant, where the pro-duction and maintenance unit of approximately 133 employees isrepresented by Local 247, Tobacco Workers International Union,AFL-CIO, the Intervenor, under contract expiring December 31, 1955,Separate units of pipefitters and of machinists also exist at this plant,resulting from severance elections directed by the Board in 1954.SeeAmerican Tobacco Company, Incorporated,108 NLRB 1211. Itappears from this record that the employees here sought constitute aseparate department of the plant, with a separate supervisor, and thatthey do nothing but electrical repair work.The more skilled of thetwo classified as electricians received his training in electrical work inthe armed services, after serving as an electrician helper with thisEmployer.The other received his training on the job. The presenthelper has been in that classification for almost 3 years, with prospec-tive advancement somewhat blocked by lack of need for another skilledelectrician.The Employer moved to dismiss the petition on the groundof inappropriate unit, emphasizing that it is too small to merit sever-ance.The Intervenor contends that only a production and main-tenance unit is appropriate.The Employer has no on-the-job trainingor apprentice program. Its district manager testified, although itsbrief indicates the contrary, that electrical employees do not return toproduction work after having achieved the electrical classifications,and its chief engineer testified that the "average person" requires 31/2to 4 years to qualify as an electrician at the plant, although 1 electricianwas in the helper category only 27 months because he demanded ahigher salary.The record shows that these electrical workers reportfor work earlier than production employees, and are in no sense utilizedas production employees or production specialists.Compare :HysterCompany,106 NLRB 347, 350;Kwikset Locks, Inc.,107 NLRB 247,250.Despite the absence of a training program or specific policy of ad-vancement we think the group here sought performs electrical craftwork and is a skilled group entitled to separate representation as acraft group if it wishes.We deny the motion to dismiss. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following employees of the Employer may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All maintenance electricians and electrician helpers of the Em-ployer at its Louisville, Kentucky, plant, excluding all other em-ployees and supervisors as defined in the Act.It has been the practice of the Board when it directs a craft sever-ance election to provide a place on the ballot for a "neither" or "nounion" choice.We have reconsidered that practice in the light ofcertain craft severance principles established by the Board in theAmerican Potash 1case and subsequent cases and decided that it is nolonger appropriate.Thus, inAmerican Potashthe Board held thatseverance would be granted only if a majority of the employees in theseverable group voted for the union seeking to represent them sepa-rately.In later cases 2 the Board has refused to permit severance fordecertification purposes.More recently the Board has held that theAmerican Potashrule "makes it clear that no runoff was intended incraft severance elections as craft severance was to become effective onlyif a majority of the employees voted for the union seeking severance." 3Application of these established principles to the conventional sever-ance case requires that a vote for "neither" be construed only as a voteagainst severance.For, if the "neither" vote were counted as a voteagainst representation, it would permit decertification in a unitsmaller than the certified unit, a result precluded by theCamp -llSoupprinciple.Nothing in the Act or its legislative history, whichwe have carefully examined, expressly or impliedly requires that em-ployees in a craft severance election be afforded an opportunity toreturn to nonunion status.Consistent with the aforementioned prin-ciples of Board law and mindful of the absence of any statutory re-quirement for a "neither" choice in the conventional severance case, itis our considered opinion that the "neither" or "no union" choice servesno useful purpose and should be eliminated from the ballot in elec-tions limited to the severance issue.Accordingly, in this case and allfuture cases, involving elections for severance purposes only, we shallnot provide a place on the ballot for a "neither" or "no union" choice.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for the unitdescribed in paragraph numbered 4, which the Board, under, such cir-1American Potash&Chemical Corporation,107 NLRB 1418, 1426.0 CampbellSoup Company,111 NLRB 234;Menasco Manufacturini Company.111NLRB 604;Standard Oil Company of California (Richmond Refinery),113 NLRB 475,Great Falls Employers Council, Inc.,114 NLRB 370.3 SutherlandPaper Company,114 NLRB 211. CHEMICAL TANK LINES, INC.221cumstances, finds to be appropriate for purposes of collective bargain-ing.In the event a majority do not vote for the Petitioner, these em-ployees shall remain a part of the existing unit and the RegionalDirector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]Chemical Tank Lines, Inc.andChauffeurs,Teamsters&HelpersLocal UnionNo. 175,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,'Petitioner.Case No. 9-RC-2522. January 2/,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,hearing officer.The hearing officer's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin the meaning of theAct.2.The labor organizations involved claim to representemployeesof the Employer 3'3.No questionaffecting commerce existsconcerningthe representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer ' is eilgaged in the interstate` transportation of `liquidchemicals intank-trailer trucks.The Petitioner seeks torepresent aunit of "all truckdrivers" at the Employer's St. Albans, West Virginia,terminal.In its operations at this terminal, the Employer utilizesthree types of drivers.The Employer's so-called "regular drivers"are concededly employees of the Employer, who drive only tractorsowned by the,Employer. In addition, the Employer uses driversknown, as "owner-operators," who own and'drive tractors whi6li-theylease to the Employer, and drivers known as "nonowner-operators,"who drive tractors of the owner-operators leased to the Employer.The Petitioner seeks to include in the unit all drivers in the above-'The AFL and CIO having merged subsequent to the healing in this proceeding, theidentification of the Petitioner's affiliation is amended accordingly2 In view of our Decision and Order dismissing the petition herein on other grounds, wefind it unnecessary to pass on the motions of the Employer and the Intervenor to dismissthe petition on the ground of contract bar.-As weare dismissing the petition herein on other grounds,we find it unnecessary topass on the Petitioner's contention that the Intervenor should not be permitted to partici-pate in a Board election because it is allegedly not a labor organization or is affiliatedwith a parent organization which has not complied with the filing requirements of the Act.115 NLRB No. 35.